Citation Nr: 0844469	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-13 943A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for alcoholism, to 
include as secondary to service-connected PTSD.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.

4.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected PTSD. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on merged appeal from a January 2005 RO decision, 
which denied a claim for service connection for alcoholism; a 
March 2006 RO decision, which denied claims for service 
connection for hypertension and coronary artery disease; and 
a November 2006 RO decision, which increased the evaluation 
of the veteran's service-connected PTSD from 30 percent to 50 
percent, effective May 16, 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
alcoholism, hypertension, and coronary artery disease, and an 
increased rating for his service-connected PTSD.  In May 
2005, the veteran submitted a statement in lieu of a VA Form 
9 Appeal with regards to the denial of his claim for service 
connection for alcoholism.  On July 14, 2005, the RO sent the 
veteran a letter requesting that he clarify whether or not he 
would like a hearing with regards to this issue.  On July 25, 
2005, VA received a statement from the veteran indicating 
that he would like a videoconference hearing before a member 
of the Board at the Cleveland, Ohio RO.  Such a hearing was 
never scheduled.  

In November 2008, the veteran's representative submitted a 
statement in lieu of a VA Form 646 indicating that the 
veteran requested an appearance before a member of the Board 
and a review of the record reveals that, at no time, did the 
veteran withdraw such a request.  Therefore, this issue must 
be remanded in order to afford the veteran his requested 
hearing.  

With regards to the veteran's claims for service connection 
for hypertension and coronary artery disease, and an 
increased rating for PTSD, the Board notes that the veteran 
did not request a hearing on his April 2007 and July 2007 VA 
Form 9 Appeals with respect to these issues.  Nonetheless, as 
the veteran must be afforded a hearing for the issue of 
entitlement to service connection for alcoholism, and the 
November 2008 statement submitted in lieu of a VA Form 646 
specifically requested a hearing before the Board and gave no 
indication that the veteran wished to have a hearing 
addressing the issue of entitlement to service connection for 
alcoholism only, the Board will remand all issues in order to 
afford the veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing.  Provide him 
and his representative reasonable 
advance notice of the date, time, and 
location of the hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




